                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             REGINALD PERKINS,                        :
                 Movant,                              :
                                                      :          CRIMINAL ACTION NO.
                   v.                                 :            1:16-CR-0029-1-SCJ
                                                      :
             UNITED STATES OF AMERICA,                :
                 Respondent.                          :

                                                  ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R) recommending that the instant motion to vacate brought

             pursuant to 28 U.S.C. § 2255 be denied. [Doc. 85]. Movant has filed his objections

             in response to the R&R. [Doc. 87].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard.

                   Briefly describing Movant’s criminal activities, while he was in prison for a

             state conviction, he engaged in a fraudulent scheme whereby he used a contraband cell

             phone and, posing as a law enforcement officer, called individuals and convinced them

             to pay him a “fine” to avoid being arrested for purportedly missing jury duty. As he

AO 72A
(Rev.8/82)
             instructed, Movant’s victims purchased cash cards and provided the numbers to him.

             Movant’s confederates then transferred the money to other cards so that the ill-gotten

             funds were no longer traceable. Movant pleaded guilty to one count of money

             laundering, and this Court sentenced him to one hundred and fifty-one months

             confinement and three years of supervised release. At sentencing, this Court attributed

             one million dollars in losses to him. Movant filed an appeal which the Eleventh

             Circuit dismissed because Movant had waived his right to appeal pursuant to his plea

             agreement.

                   In her well-reasoned R&R, the Magistrate Judge recommends that Movant’s

             § 2255 motion be denied because he has failed to demonstrate that he is entitled to

             relief. In his § 2255 motion, he originally raised two claims of ineffective assistance

             of counsel: (1) his trial counsel was ineffective for failing to adequately object to the

             one million dollar loss amount, and (2) his trial counsel was ineffective for influencing

             him to agree to waive his appeal rights. The Magistrate Judge found that Movant

             abandoned his second claim regarding his appeal waiver, and Movant does not object

             to that finding.

                   With respect to his first claim, Movant claims that the one million dollar loss

             amount was based solely on his “boast” to law enforcement agents that “ had he still

             been in prison, he could have been a millionaire and could have laundered one million


                                                        2

AO 72A
(Rev.8/82)
             in proceeds by that time.” [Doc. 87 at 3]. However, there is a videotape of that

             statement, and the following is what Movant actually said in his discussion with the

             agents:

                   Law Enforcement Officer: So it was then thousands and thousands and
                   thousands of dollars?

                   Movant: Yeah, I could probably be a millionaire if I saved all that money.

                   Law Enforcement Officer: Really?

                   Movant: No questions asked.

                   ....

                   Law Enforcement Officer: So over the time period, the, the 6-8 months,
                   the 6-7 months, that you said, I mean, you said it yourself, it’s probably
                   a million dollars or so that rolled in?

                   Movant: Definitely.

             [Doc. 85 at 2 (quoting an exhibit to the Government’s sentencing memorandum)].

                   Movant also acknowledged during his plea colloquy that “he moved

             approximately . . . a million dollars worth of these proceeds.” [Doc. 69 at 20]. If

             further appears that Movant’s trial counsel objected vigorously to the one million

             dollar loss amount by contending that Movant’s statement were not reliable and that

             the correct loss amount attributable to Movant was $70,785.00. Based on these facts,

             the Magistrate Judge concluded that the record clearly demonstrates that Movant



                                                       3

AO 72A
(Rev.8/82)
             cannot demonstrate that his trial counsel was ineffective for failing to adequately argue

             against the one million dollars in losses attributed to him.

                   In his objections, Movant merely repeats his clearly false claim that he told law

             enforcement officers that he “could have” made a million dollars. As the Magistrate

             Judge properly rejected that contention, this Court now holds that the Magistrate

             Judge’s findings and conclusions are correct. Accordingly, the R&R, [Doc. 85], is

             hereby ADOPTED as the order of this Court, and the pending § 2255 motion is

             DENIED. The Clerk is DIRECTED to close Civil Case Number 1:18-CV-4074-SCJ.

                   This Court further agrees with the Magistrate Judge that (1) “the motion and the

             files and records of the case conclusively show that the prisoner is entitled to no

             relief,” 28 U.S.C. § 2255(b), and no hearing is required, and (2) Movant has failed to

             make a substantial showing of the denial of a constitutional right, and a Certificate of

             Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).

                   IT IS SO ORDERED, this 1st day of March, 2019.



                                                     s/Steve C. Jones
                                                     STEVE C. JONES
                                                     UNITED STATES DISTRICT JUDGE




                                                        4

AO 72A
(Rev.8/82)
